Citation Nr: 1542019	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  04-19 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death as a result of exposure to ultraviolet light and ionizing radiation, Agent Orange, and/or other chemicals. 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at law


WITNESSES AT HEARINGS ON APPEAL

Appellant, J. W., and J. L.



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active duty service from January 1964 to January 1968.  The Veteran died in November 1980.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Des Moines, Iowa.  By that rating action, the RO denied the appellant's claim for service connection for the cause of the Veteran's death. The appellant appealed this rating action to the Board. 

The appellant testified at a RO hearing in September 2004, and before the undersigned at videoconference hearings in November 2006 and August 2010.  Transcripts of those hearings have been associated with the claims file.  

The Board denied the appellant's claim for service connection for the cause of the Veteran's death in an October 2012 decision.  The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to an April 2013 Order, following a Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's October 2012 decision and remand the matter so that the Board could consider whether the cause of the Veteran's death, malignant melanoma, could have been the result of sun exposure while in service.  The Court granted the JMR and remanded the case to the Board.

The case was remanded by the Board in February 2014 to obtain an additional VA medical opinion.  In March 2014, a VA Doctor of Osteopathy (DO) provided the requested opinion.  In February 2015, the Board determined that the March 2014 opinion was inadequate in evaluating the appellant's claim, and remanded the matter to the RO to have the March 2014 VA DO provide a supplemental opinion  The March 2014 VA DO provided a supplemental opinion in March 2015.  A copy of the March 2015 opinion has been uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic record.  The matter has returned to the Board for further appellate consideration.


FINDINGS OF FACT


1.  The Veteran's death certificate shows that he died in November 1980. The cause of death was listed as pneumonia due to pulmonary embolus, due to malignant melanoma. 
 
2. At the time of the Veteran's death in November 1980, service connection was not in effect for any disability. 
 
3.  The Veteran served in the Republic of Vietnam (RVN); thus, his exposure to Agent Orange (AO) is presumed.

4.  The Veteran's fatal malignant melanoma is causally related to his presumed exposure to herbicides and/or to ultraviolet light exposure in service. 



CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the Veteran's death was caused by a disability incurred during his active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 1310, 5103, 5103A, 5107 (West. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim. The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide. 

Because the Board is granting service connection for the cause of the Veteran's death, any further discussion as to any lapses in duties to assist and notify would not service any useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II. Legal Criteria

The appellant seeks service connection for the cause of the Veteran's death.


Service Connection-general criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

In addition, certain chronic diseases, such as malignant tumors, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this case, the presumption does not apply because there is no medical evidence that the Veteran manifested a malignant tumor of the tongue to a compensable degree within one year of service discharge in January 1968.  See 38 C.F.R. §§ 3.307 , 3.309. 

The second and third elements may be established by showing continuity of symptomatology. Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as malignant tumors.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service Connection-Agent Orange criteria

A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975, such as the Veteran in this appeal, is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1) ; 38 C.F.R. § 3.309(e).  The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id. 

The Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996). 

The Board notes here that melanoma is not on the list of diseases associated with herbicide exposure for purposes of the presumption.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  More importantly, VA has also specifically determined that melanoma is not associated with exposure to herbicide agents for purposes of the presumption, providing more evidence against the claim.  See 77 Fed. Reg. 47, 927 (August 10, 2012).  Thus, the automatic presumption of service connection afforded for certain specific diseases associated with exposure to herbicides is not for application in this case.

Nevertheless, if the claimed disease is not one of the presumptive diseases listed in 38 C.F.R. § 3.309(e), but exposure to an herbicide is presumed or proven by the evidence, as is the case here, the claimant may establish service connection for the disease by (1) showing that the disease actually occurred in service; or (2) at least theoretically, by submitting medical evidence of a nexus between the disease and exposure to herbicides during military service.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  The Court has specifically held that the provisions set forth in Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Cause of Death-Criteria

A veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2015).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2015). 

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2015).

III. Legal Analysis

The appellant contends that service connection should be established for the cause of the Veteran's death.  She maintains, in part, that the Veteran was exposed to Agent Orange and "other" chemicals while working on missile silos and processing photographs as a Photo Processing Specialist during military service.  She alternatively maintains that his fatal malignant melanoma was the result of sun exposure during military service. 

The evidence includes the certificate of death that shows that the Veteran died in November 1980 at age 35.  The immediate cause of death was listed as pneumonia, due to, or as a consequence of pulmonary embolism, due to, or as a consequence of malignant melanoma. 

The Board will resolve reasonable doubt in the appellant's favor and award service connection for the cause of the Veteran's death.  In reaching its determination, the Board finds that the Veteran's malignant melanoma of the tongue was caused by sun exposure and his presumed AO exposure in the RVN during military service.

Concerning the appellant's contention that the Veteran was exposed to Agent Orange during military service, he had active military service in the RVN.  Thus, his exposure to Agent Orange is presumed.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Malignant melanoma, however, is not a disease found to have a scientific relationship such that it can be presumed that exposure to herbicides used in Vietnam during the Vietnam Era is a cause of the disease.  See 38 C.F.R. § 3.309(e) 
Although the Veteran is not entitled to a regulatory presumption of service connection for his malignant melanoma as due to Agent Orange exposure, the claim must be reviewed to determine if service connection can be established on a direct basis.  In addition, and with respect to the appellant's contention that the Veteran's fatal melanoma was a result of sun exposure during military service, his service personnel records include duty stations in Texas, California, Arizona, Colorado, and, as noted above, Vietnam.  Thus, given that these duty stations are located in areas that have a lot of solar exposure, the Board will presume the Veteran's sun exposure during his period of military service.  

Thus, in view of the foregoing, the crux of the appellant's claim hinges on whether there is an etiological relationship between his in-service Agent Orange exposure in the RVN and/or sun exposure during military service and his post-service malignant melanoma.  There are private and VA opinions that are supportive of and against the claim, respectively.

Evidence in support of the claim are opinions from the Veteran's personal physician, J. S. C, M. D, dated in November 2004, December 2006 and April 2011.  In a November 2004 letter, J. S. C., M. D. noted that the Veteran had been exposed to Agent Orange and toxic chemicals during military service. Dr. J. S. C. also stated that the Veteran "[m]ay have sustained radiation while working in nuclear missile silos." Dr. J. S. C. opined, "It is not possible to state with certainty just what caused Mr. [Veteran] to develop this rare tumor, but it seems likely that it could be related to Agent Orange, as I understand there is a higher incidence of melanoma among Viet Nam veterans who were so exposed." (See November 2004 letter, prepared by J. S. C., M. D.)  In letters, dated in December 2006 and April 2011, Dr. J. S. C. noted that during military service, the Veteran had been exposed to Agent Orange in the RVN, as well as radiation and toxic chemicals as a result of his photographic work and from working on missile silos. In December 2006, Dr. J. S. C., concluded that "[c]onsidering the substances to which he was exposed, it is my belief that Mr. [Veteran's] malignancy was caused by these exposures."  In an April 2011 opinion, Dr. J. S. C. concluded that the Veteran's exposure to Agent Orange and chemical compounds during military service appeared to be the cause of his tumor. Dr. J. S. C. indicated that there was no other explanation.  (See November 2004, December 2006 and April 2011 letters, prepared by J. S. C., M. D.).

The Board finds Dr. J. S. C.'s opinions to be of little probative value for the following reasons. First, Dr. J. S. C.'s opinions are based, in part, on an inaccurate premise, namely that the Veteran was exposed to ionizing radiation during military service.  The United States Air Force has determined that there was no record of the Veteran having been exposed to ionizing radiation while performing his duties as a ballistic missile technician and photographic specialist. The Court has found that the weight of a medical opinion is diminished where the opinion is based on an inaccurate factual premise or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

The Board also finds Dr. J. S. C.'s November 2004 and April 2011 statements to be speculative in nature. In November 2004, Dr. J. S. C. opined, "It was not possible to state with certainty just what caused Mr. [redacted] to develop this rare tumor, but it seems likely that it could be related to Agent Orange, as I understand there is a higher incidence of melanoma among Viet Nam veterans who were so exposed." In April 2011, Dr J. S. C. concluded that the Veteran's exposure to Agent Orange, radiation and toxic chemicals appeared to be the cause of his fatal tumor.  These opinions are speculative at best and of little evidentiary value.  The use of the phrases "could be related to Agent Orange" and "appeared" renders these opinions to be little more than speculative. Under VA regulations and Court decisions, service connection may not be based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2015); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Perman v. Brown, 5 Vet. App. 237, 241 (1993). 

Finally, Dr. J. S. C. provided his opinions without a review of the Veteran's service treatment records, which as noted by a VA March 2010 VA clinician and whose opinion will be discussed in more detail below, did not include any symptoms consistent with acute chemical exposures, such as gastrointestinal symptoms, acute breathing problems and skin burns.  In addition,  Dr. J. S. C. provided no medical reasoning for his conclusory, blanket and speculative opinions. In April 2011, Dr. J. S. C. simply stated that there was no other explanation for the Veteran's malignant melanoma. 

Evidence against the appellant's claim includes a VA doctor of osteopathy (DO)'s March 2010 opinion. Prior to providing this opinion, the VA DO reviewed the Veteran's service treatment and personnel records, certificate of death, post-service medical history, job description duties as outlined by the Veteran during his lifetime, and medical literature and databases, such as UpToDate and Ellenhorn's Textbook of Medical Toxicology and Surveillance, Epidemiology and End Results (SEER)).  After a review of this evidence, the VA DO unequivocally concluded that the Veteran's malignant melanoma was not associated with any chemical, environmental or occupational factors, but was associated with solar exposure. The VA DO opined that other than solar [exposure], no radiation had been associated with the etiology of malignant melanoma.  The VA DO indicated that of all of the chemicals listed by the appellant, as well as chemicals listed in the Veteran's job description, none had been associated with known exposure in cases of malignant melanoma such as the Veteran's.  The VA DO also stated that the chemicals listed by the appellant resulted in acute reactions of skin burns, gastrointestinal symptoms, or acute breathing problems, none of which were noted in the Veteran's service treatment records.  The March 2010 VA DO also noted that the majority of the chemicals used in the photographic industry were also used in the Veteran's post-service employment as an automotive mechanic.  The DO noted that prolonged, low level exposure to any of the chemicals listed by the appellant and Veteran during his lifetime would be a function of employment exposure over a number of years, not during military service.  However, and as noted by the March 2010 VA DO, this was a moot point because no chemical or environmental exposure represented a cause and effect relationship to malignant melanoma.  In addition, the March 2010 VA DO reiterated his conclusion that Agent Orange and ionizing radiation were not etiological factors in the Veteran's death.  (See March 2010 VA DO's opinion).

In February 2014, and pursuant to the Parties' JMR, the Board remanded the claim to obtain an opinion that addressed whether the Veteran's sun exposure in service was the cause of his melanoma, as he had served at duty stations in Texas, California, Arizona, Vietnam and Colorado.  (The March 2010 medical opinion noted that melanoma develops in locations that are closer to the equator.)  The Parties also argued that, following discharge from active duty until his death, the Veteran had resided in the state of Iowa, farther from the equator than any of the aforementioned locations.  A VA DO provided opinions in March 2014 and March 2015.  After a review of the record, to include the Veteran's service treatment records, which are devoid of any clinical findings of skin cancer, the VA DO collective opined that it was physically impossible for the Veteran's malignant melanoma to be due to solar exposure from any location (Texas, California, Arizona Colorado or Vietnam) because the anatomy of the oropharynx made it impossible to receive solar exposure with ultraviolet (UV)-B exposure.  The VA DO attributed the Veteran's malignant melanoma to genetic factors, and not to any UV exposure during his lifetime.  (See March 2014 and March 2015 VA opinions).  

A private oncologist, Dr. M. K., provided opinions in October 2014 and June 2015 in response to the above-cited VA DO's opinions.  In summary, Dr. M. K. maintained that neither one of the VA DO's opinions addressed the key distinction between mucosal and cutaneous melanoma, the former being the more aggressive, or the primary medical literature that convincingly linked the Veteran's "in-service exposure" to melanoma.  With regards to Agent Orange exposure, Dr. M. K., referenced a study from the United States Air Force (USAF) that showed that Veterans involved in OPERATION RANCH HAND in the RVN had a 3-fold risk of melanoma, as compared to those not serving in Vietnam.  In addition, according to Dr. M. K., dioxins, such as "TCDD and AhR" helped melanoma cells be more deadly by stimulating the expression of matrix-degrading proteases that facilitate metastasis.  Thus, Dr. M. K. opined that given the Air Force study data and the molecular understanding of dioxin reactions, it was more likely than not that AO contributed to melanoma risk and that AO exposure had contributed to the Veteran's death from melanoma.  

On the issue of sun exposure, Dr. M. K. concluded that while the Veteran's melanoma could have easily been-but not definitely-cutaneous, it was as likely as not (probability essentially 50%) causally related to in-service sun exposure.  Dr. M. K. reasoned that the relative exposure at his duty locations, notably the RVN, was substantially higher than at his home residence in Iowa, according to a study provided by the World Health Organization.   Dr. M. K. also reasoned that the VA DO did not address the key distinction between mucosal and cutaneous melanoma.  According to Dr. M. K., given that oral melanoma, such as the Veteran's, was unusual in persons under the age of 40, there was a very reasonable probability (as likely as not) that it was of cutaneous origin.  In that case, his in-service sun exposure would have been an aggravating factor in the development of his melanoma.  

Overall, Dr. M. K. concluded that if the Veteran's melanoma was mucosal, the Veteran's in-service disease triggers or aggravators included AO.  On the other hand, if the Veteran's melanoma was cutaneous, then his disease triggers or aggravators included AO and UV exposure.  (See opinions, prepared by Dr. M. K., dated in October 2014 and June 2015, the latter opinion is attached to the Appellant's attorney August 2015 written argument uploaded to the Veteran's VBMS electronic record)).  Dr. M. K.'s opinions provide a link between the Veteran's melanoma and herbicide and/or sun exposure and are based, in part, on a review of statistical findings in certain medical studies.  Statistical analysis cannot be the sole basis for service connection based on herbicide exposure.  Polovick v. Shinseki, 23 Vet.App. 48 (2009).  However, Dr. M. K.'s opinions are based not only on review and interpretation of several statistical studies, but also a review of the claims file and, more importantly, the Veteran's medical history, which, contrary to the VA DO's March 2015 opinion, is negative for any familial history of cancer.  A sufficient rationale for the opinion was furnished and Dr. M. K's October 2014 and June 2015 opinions are adequate. 

Upon further review of the evidence of record, the Board is unable to conclude that the preponderance of the evidence is against the claim.  There is competent medical evidence that supports a finding that it is at least as likely as not that the Veteran had malignant melanoma due to herbicide and/or sun exposure in service. The evidence is at least in a state of equipoise.  Therefore, resolving the benefit of the doubt in favor of the appellant, service connection for the Veteran's cause of death is therefore warranted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is granted. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


